DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after the final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 6/2/22 has been entered.
Accordingly, claim 1 is amended, claims 5-11 are withdrawn.
Specification
The amendment filed to the specification on 1/13/22 was previously objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  
Applicant amended the specification on 6/2/22 to cancel the new matter.

Claim Rejections - 35 USC § 112
Claims 1-4 were previously rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Applicant amended the claims on 6/2/22 to cancel the new matter issue.                         

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 1, 3-4 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Sweeney (US. 20120029432). 
Sweeney discloses an orthopaedic implant fig. 1, comprising: a bone screw 100 having a surface with a plurality of threads 110 extending from the surface and a plurality of holes 130 formed through the surface and located between the threads, the bone screw defining an inner chamber 120 that is in communication with the holes; and 
a fixation material (paragraph 84) placed in the inner chamber fig. 9 and capable to chemoattract tissue surrounding the bone screw following implantation to fill in at least some of the holes, wherein the fixation material comprises titanium (paragraph 80)- which it is known in the art that titanium is a porous metal (see also paragraph 38 of the present application, where applicant indicates that the fixation materials are porous and it can be titanium); wherein the holes 130 are located axially in valleys between the threads 110 and go through to a centerline of the bone screw fig. 1, wherein the holes 130 are placed along a full length of the bone screw fig. 1, 4.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sweeney.
Sweeney fails to teach that the bone screw defines a wall thickness in arange of 1 mm to 1.5 mm.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the wall thickness of the bone screw in a range of 1 mm to 1.5 mm, since it has been held that discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 
Applicant argues that the prior art of Sweeney fails to teach that the fixation material comprises a porous metal or porous polymer.
 Examiner respectfully disagrees, since Sweeney teaches that the fixation material comprises titanium (paragraph 80)- which it is known in the art that titanium is a porous metal (see also paragraph 38 of the present application, where applicant indicates that the fixation materials are porous and it can be titanium).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH RAAFAT BOLES whose telephone number is (571)270-5537. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMEH R BOLES/           Primary Examiner, Art Unit 3775